 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE R. ZAIZA,                                     No. 2:15-cv-0447-KJM-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    D. TAMPLEN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has filed a request titled “Motion for Injunction” but which is actually a

19   request for an order that documents be produced. ECF No. 55. Plaintiff requests that the court

20   order the warden to return to plaintiff two civil rights complaints that plaintiff forwarded to the

21   prison litigation office. As explained below, plaintiff’s request is denied.

22          This action proceeds on Eighth Amendment excessive force and deliberate indifference to

23   medical needs claims that arose at High Desert State Prison. Plaintiff’s request for court

24   intervention concerns unrelated conduct that occurred at California State Prison, Corcoran. Thus,

25   plaintiff must pursue any claims based on the loss of his two civil rights complaints in a separate

26   action and may only do so after making use of the prison’s administrative appeals process. See

27   McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002) (per curiam) and Rhodes v.

28   Robinson, 621 F.3d 1002, 1004-07 (9th Cir. 2010) (together holding that claims must be
                                                        1
 1   exhausted prior to the filing of the original or supplemental complaint); Jones v. Felker, No. CIV
 2   S-08-0096 KJM EFB P, 2011 U.S. Dist. LEXIS 13730, at *11-15, 2011 WL 533755 (E.D. Cal.
 3   Feb. 11, 2011).
 4          Accordingly, it is ORDERED that plaintiff’s request (ECF No. 55) is denied.
 5   DATED: December 12, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
